DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities: line 4 of claim 3 includes the term “the lunae” even though the plural of lunula is lunulae.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: line 2 states “axis an comprising” which seems that it should say “and” instead of “an”. Line 11 has the term “the” which does not seem to belong there.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devaux (FR 3019584) in view of Barack (US 4097194).
Regarding claim 1, Devaux discloses An assembly comprising a first rotor disc centered on the longitudinal axis (Figure 3a, left disc 30 items 38, 38a, and 38b), a second rotor disc centered on the longitudinal axis (Figure 3a, right disc 30 item 36, 36a, and 36b) and bolted to the first rotor disc (Figure 3a shows the two discs bolted together) a movable ring carrying radial sealing wipers (Figure 3a shows a ring (40) with wipers (42). The limitations do not state what the ring must be movable relative to so because the ring is directly connected to the discs it rotates with them and thereby is movable) a system comprising a rotor disc fastening flange (Figure 3a, either item 38b or 36b) and a movable ring fastening flange (Figure 3a, item 44). However, Devaux does not explicitly disclose the rotor disc fastening flange having a plurality of teeth, the movable ring fastening flange having a plurality of lugs, and the movable ring fastening flange engaging the rotor disc fastening flange in order to prevent a rotation of the movable ring relative to the first and second rotor disc.
Devaux and Barack are analogous prior art because both describe fastening mechanisms for gas turbine rotor discs. Barack teaches an anti-rotation mechanism having one flange with teeth and another flange with alternating teeth that mesh together in a gear-like relationship to 
Regarding claim 2, Devaux in view of Barack teaches that the system comprises a plurality of grooves, each lug of the plurality of lugs being separated from an adjacent lug of the plurality of lugs by a groove of the plurality of grooves, the plurality of teeth cooperating with the plurality of grooves (Barack Figures 2 and 4, items 36 and 40).
Regarding claim 4, Devaux in view of Barack teaches a seal configured to isolate a first cavity formed between the movable ring and the first rotor disc and a second cavity between the movable ring and the second rotor disc. Annotated Figure 3a shows direct contact between item 38b and 44 at item 200 which provides a seal that separates the two cavities 201 and 202. No structure was given to the type of seal required so because the contact does not allow the fluid flow F to pass through, it is considered a seal.

    PNG
    media_image1.png
    840
    837
    media_image1.png
    Greyscale

Annotated Figure 3a
Regarding claim 5, Devaux in view of Barack teaches the rotor disc fastening flange is formed on the first rotor disc (As described in the rejection of claim 1, the teeth could capably be formed on either the first or second disc, as they both directly contact the ring).
Regarding claim 6, Devaux in view of Barack teaches the rotor disc fastening flange is formed on the second rotor disc (As described in the rejection of claim 1, the teeth could capably be formed on either the first or second disc, as they both directly contact the ring).
Regarding claim 7, Devaux in view of Barack teaches a turbomachine according to the assembly of claim 1 (Devaux paragraphs 0002-0004 describes that the system is in a turbomachine).
Regarding claim 8, Devaux discloses a method for mounting an assembly comprising: a first rotor disc centered on a longitudinal axis (Figure 3a, right disc 30 items 36, 36a, and 36b) and comprising a downstream shroud (Figure 3a, item 36a, paragraph 0008 describes the shroud 36 being an upstream flange of each rotor disc (30), meaning that it is the shroud downstream of the ring (40) and first disc (left 30)); a second rotor disc centered on the longitudinal axis (Figure 3a, left disc 30 items 38, 38a, and 38b); a movable ring carrying radial sealing wipers (Figure 3a shows a ring (40) with wipers (42). The limitations do not state what the ring must be movable relative to so because the ring is directly connected to the discs it rotates with them and thereby is movable); and 5PRELIMINARY AMENDMENTAttorney Docket No.: Q256763Appln. No.: National Stage of PCT/FR2019/050203fastening the movable ring on the downstream shroud (Figure 3a shows the ring fastened to both shrouds). However, Devaux does not explicitly disclose a system comprising: a rotor disc fastening flange having a plurality of teeth distributed circumferentially around the longitudinal axis; and a movable ring fastening flange having a plurality of lugs distributed circumferentially around the longitudinal axis; the method comprising engaging the plurality of teeth the with the plurality of lugs. 
Devaux and Barack are analogous prior art because both describe fastening mechanisms for gas turbine rotor discs. Barack teaches an anti-rotation mechanism having one flange with teeth and another flange with alternating teeth that mesh together in a gear-like relationship to prevent rotation of the discs relative to each other (Figures 3 and 4, items 36. Also see the abstract of the patent and columns 3 and 4, lines 65-69 and 1-11, respectively). Both the attachment system of Devaux and the system of Barack extend in the circumferential direction 
Regarding claim 10, Devaux in view of Barack teaches providing an axial clearance between the movable ring fastening flange and the rotor disc fastening flange (Figure 3b, item 50 shows an axial gap between the movable ring fastening flange and the rotor disc fastening flange).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devaux (FR 3019584) in view of Barack (US 4097194) as applied to claim 2 above, and further in view of Grissino (US 8382432).
Regarding claim 3, Devaux in view of Barack teaches the limitations of claim 2 as set forth in the above 103 rejection. However, it does not explicitly teach one of the first rotor disc and the second rotor disc comprises lunulae formed at a fastener between the first rotor disc and the second rotor disc, each lunula of the lunae

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164.  The examiner can normally be reached on Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/JUSTIN D SEABE/            Primary Examiner, Art Unit 3745